DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/15/2021 has been entered.

Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-2, 4-15 are pending.
This action is Non-Final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “temperature changer" in claims 1, 15, “wavelength measurement unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Temperature changer (TC) arranged to introduce a local change in temperature (.DELTA.T) of a bolus of blood in the artery (AT) at a position upstream from one end of the optical fiber (FB) corresponds to electrically powered cooling or heating element placed upstream from a distal tip of the optical fiber, or a catheter arranged for injection of a temporally limited bolus of liquid with a temperature different from a temperature of blood in the artery, and equivalent.
Wavelength measurement unit arranged to determine a measure of wavelength of the light from the light source (LS) corresponds to a gas cell with a known optical absorption spectrum and a Mach Zehnder interferometer and equivalents.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  claims 1 and 15 refer to “an artery…an artery…the artery” in the preamble and body of the claims, and is readably apparent that the second “an artery” is referring to the preamble “an artery”, thus, the second “an artery” should read “the artery”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 15 are described in functional limitations for accomplishing the steps of first and second algorithms to find set of temperatures and calculate blood flow based on the set of temperatures. However, the specification as filed merely repeats the claimed desired result of the algorithms without disclosing applicant's mechanisms to generate the claimed results to meet the written description requirement. The first algorithm recites a generic algorithm which has been amended to recite additional features including “a first processing algorithm so as to translate the time varying output signal from the measurement unit into a set of temperatures corresponding to temperatures at respective positions of the plurality of temperature-sensitive optical sensor segments along the optical fiber responsive to a downstream flow of the bolus of blood over the calculate a measure of the blood flow in the artery based on the respective positions of the plurality of temperature-sensitive optical sensor segments. Where is the calculation of blood flow from the set of temperatures explained for each of these (i) and (ii)? It appears that information is missing here to leap from set of temperatures specially and temporal resolved to calculate blood flow from such. Although such step may be possible, this is not the test for compliance with the written description requirement. Rather, “the test for [written description] sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). In this case, Applicant merely establish that the inventor(s) could have had possession of the claimed subject matter as of the filing date, not that they did have possession at that time. As such, the second algorithm does not satisfy the written description requirement. One of skill in the art would not have recognized applicant had possession of the claimed invention at the time the application was filed. MPEP 2161.01 discusses in detail written description requirements when claiming functional/computer implemented limitations. The dependent claims do not cure the deficiencies and are rejected for the same reasons as the independent claims.
MPEP 2161.01 and Federal Register Notice of January 7, 2019:

At issue in Vasudevan was whether the patent specification provided sufficient written description support for a limitation of the asserted claims. Vasudevan, 782 F.3d at 681–83. The Federal Circuit explained that ‘‘[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’ ’’ Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer-implemented functional claim at issue, the Federal Circuit stated that ‘‘[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.’’ Vasudevan, 782 F.3d at 683. In order to satisfy the written description requirement set forth in 35 U.S.C. 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Information that is well known in the art need not be described in detail in the specification. However, sufficient information must be provided to show that the inventor had possession of the invention as claimed. See MPEP § 2163, subsection II(A)(2). The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant hasdemonstrated possession of the claimed invention. Id.; see also Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000) (‘‘The purpose of [the written description requirement] is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification’’); LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) (‘‘Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]’’); cf. id. (‘‘A claim will not be invalidated on [§ ] 112 grounds simply because the embodiments of the specification do not contain examples explicitly covering the full scope of the claim language.’’). While ‘‘[t]here is no special rule for supporting a genus by the disclosure of a species,’’ the Federal Circuit has stated that ‘‘[w]hether the genus is supported vel non depends upon the state of the art and the nature and breadth of the genus.’’ Hynix Semiconductor Inc. v. Rambus Inc., 645 F.3d 1336, 1352 (Fed. Cir. 2011); id. (further explaining that ‘‘so long as disclosure of the species is sufficient to convey to one skilled in the art that the inventor possessed the subject matter of the genus, the genus will be supported by an adequate written description.’’). See also Rivera v. Int’l Trade Comm’n, 857 F.3d 1315, 1319–21 (Fed. Cir. 2017) (affirming the Commission’s findings that ‘‘the specification did not provide the necessary written description support for the full breadth of the asserted claims,’’ where the claims were broadly drawn to a ‘‘container . . . adapted to hold brewing material’’ while the specification disclosed only a ‘‘pod adapter assembly’’ or ‘‘receptacle’’designed to hold a ‘‘pod’’). Computer-implemented inventions are at times disclosed and claimed in terms of their functionality. For computer-implemented functional claims, the determination of the sufficiency of the disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software (i.e., ‘‘how [the claimed function] is achieved,’’ Vasudevan, 782 F.3d at 683), due to the interrelationship and interdependence of computer hardware and software. When examining computer implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as ‘‘a finite sequence of steps for solving a logical or mathematical problem or performing a task.’’ Microsoft Computer Dictionary (5th ed., 2002). Applicant may ‘‘express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.’’ Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I.

MPEP 2161.01:
I. DETERMINING WHETHER THERE IS ADEQUATE WRITTEN DESCRIPTION FOR A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION 
The 35 U.S.C. 112(a) or first paragraph of pre-AIA  35 U.S.C. 112 contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1344-45, 76 USPQ2d 1724, 1731-32 (Fed. Cir. 2005); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-64, 19 USPQ2d 1111, 1115-16 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing. Id.;Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172. The function of the written description requirement is to ensure that the inventor had possession of the specific subject matter later claimed as of the filing date of the application relied on; how the specification accomplishes this is not material. In re Herschler, 591 F.2d 693, 700-01, 200 USPQ 711, 717 (CCPA 1979), further reiterated in In re Kaslow, 707 F.2d 1366, 217 USPQ 1089 (Fed. Cir. 1983); see also MPEP §§ 2163 - 2163.04. 
The written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1170. As stated by the Federal Circuit, “[a]lthough many original claims will satisfy the written description requirement, certain claims may not.” Id. at 1349, 94 USPQ2d at 1170-71; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46, 76 USPQ2d 1724, 1730-33 (Fed. Cir. 2005); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)(“The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.”). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."). 
For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that “only similar language in the specification or original claims is necessary to satisfy the written description requirement”). 
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 “merely by clearly describing one embodiment of the thing claimed.” LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733. 
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. 
The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudenvan Sofware, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases). 
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding “whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved”). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description rejection. 

The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the local bolus".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the local bolus".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 “a distributed temperature profile” is unclear if this is the same or different from that of claim 1 which makes the metes and bounds of the claim unclear which renders the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 5-7, 9, 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krivitski et al. (Krivitski, US 6,746,408) in view of Jester et al. (Jester, US 8,678,642).
Regarding claim 1, Krivitski teaches a medical system for interventional measurement of blood flow in an artery, the medical system comprising an interventional device configured for insertion into an artery such that temperature sensing element(s) can be positioned inside the artery and be in thermal contact with blood flowing in the artery (see entire document, especially In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined “old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed.” The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
However, the limitations of an optical fiber comprising a plurality of temperature-sensitive optical sensor segments spatially distributed along a longitudinal extension of the optical fiber, such that the longitudinal extension of the optical fiber follows a longitudinal extension of the artery, a measurement unit arranged for operational connection to the interventional device, wherein the measurement unit includes a light source for delivering light to the optical fiber in the interventional device, and wherein the measurement unit is arranged to receive light reflected from the optical fiber and to generate a corresponding time varying output signal, the processor with operational connection to the measurement unit, and configured 
a first processing algorithm so as to translate the time varying output signal from the measurement unit into a set of temperatures corresponding to temperatures at respective positions of the plurality of temperature-sensitive optical sensor segments along the optical fiber 
Jester teaches a similar system that  includes an interventional device includes an optical fiber (see entire document, especially Figures 1-2, 10 and 11 elements 20, 14) comprising a plurality of temperature-sensitive optical sensor segments spatially distributed along a longitudinal extension of the optical fiber, wherein the interventional device is configured for insertion into an artery such that the optical fiber can be positioned inside the artery and be in thermal contact with blood flowing in the artery, and such that the longitudinal extension of the optical fiber follows a longitudinal extension of the artery (see entire document, especially Figures 10 and 11, col. 9 lines 40-col. 10 line 16; col. 5 lines 23-26 As will be appreciated by those skilled in the art, the catheter 22 is represented generically herein and may be structured for use in numerous types of medical procedures to deliver therapy or provide a diagnosis. The structure is certainly configured for entry into arteries as the catheter structure is well-known with such capabilities), a measurement unit arranged for operational connection to the interventional device, wherein the measurement unit comprises a light source for delivering light to the optical fiber in the interventional device (see entire document, especially Figures 1-3 element 12, Figure 3 light source 34), and wherein the measurement unit is arranged to receive light reflected from the optical fiber and to generate a corresponding time varying output signal (see entire document, especially detector 38, col. 7 lines 16-28), and a processor unit for operational connection to the measurement unit (see entire document, especially Figure 3 
Regarding claim 2, the limitations are met by Krivitski modified with the teaching of Jester, where Jester teaches the measurement unit comprises an interferometer (see entire document, especially col. 11 lines 39-46 Although one exemplary method of forming the data set represented by the graph in FIG. 13 has been described in detail, those skilled in the art will appreciate that any suitable method may be used without departing from the intended scope of the present invention.  One alternative method is to transmit a broad spectrum of light down the fiber and measure return light intensity variations as the path difference in an interferometer is varied).
Regarding claim 5, the limitations are met by  Krivitski modified with the teaching of Jester, where Krivitski teaches the temperature changer includes a catheter arranged for injection of a temporally limited bolus of liquid with a temperature different (.DELTA.T) from a temperature of blood in the artery (see entire document, especially Figures 2-5, elements 32 and 20).
a non volume indicator introduction such as the heating or cooling of the blood).
Regarding claim 7, the limitations are met by Krivitski modified with the teaching of Jester, where Jester teaches the plurality of temperature-sensitive optical sensor segments includes at least one of: Fiber Bragg Gratings, and Rayleigh based sensor segments (see entire document, especially col. 3 lines 65-67).
Regarding claim 9, the limitations are met by Krivitski modified with the teaching of Jester, where Jester teaches the light source includes a laser light source arranged to provide light at different wavelengths (see entire document, especially col. 5 lines 46-col. 6 lines 34, col. 4 lines 6-17).
Regarding claim 13, the limitations are met by Krivitski modified with the teaching of Jester, where Jester teaches the interventional device and the measurement unit are arranged for interconnection by means of an optical interface so as to allow the measurement unit and the interventional device to be spatially separated during normal use (see entire document, reasonably reads on the structures of Figures 1-3 allowing for spatial separation of IVD and MU, especially Figure 2 elements 28, 29, 14'). 
Regarding claim 14, the limitations are met by Krivitski modified with the teaching of Jester, where Jester teaches the interventional device is made of non-magnetic materials (see 
Regarding claim 15, Krivitski teaches method for minimally-invasive measurement of blood flow in an artery, the method comprising providing an interventional device including temperature sensitive element(s), and further includes a temperature changer (see entire document, especially Figures 2-5, col. 6 lines 9-17, col. 3 line 65-col. 4 line 6 However, it is understood the thermal sensor 36 can be any sensor that can measure temperature, for example, but not limited to thermistor, thermocouple, electrical impedance sensor (electrical impedance of blood changes with temperature change), ultrasound velocity sensor (blood ultrasound velocity changes with temperature), blood density sensor and analogous devices. In fact, any parameter of blood that changes with temperature can be used to obtain thermodilution measurements. col. 6 lines 31-col. 7 line 13 plurality), inserting the interventional device into an artery such that the temperature sensitive element(s) can be positioned inside the artery and be in thermal contact with blood flowing in the artery (see entire document, especially Figures 1-2), introducing a local change in temperature of a bolus of blood in the artery at a position upstream from one end of the optical fiber by means of the temperature changer (see entire document, especially Figures 2-5, col. 6 lines 9-17), 
calculating a measure of the blood flow in the artery based on the respective positions of the plurality of temperature-sensitive optical sensor segments in accordance with a temporal behavior of said set of temperatures, wherein the calculating the measure of the blood flow in the artery includes at least one of: (i) tracking the distributed temperature profile as a function of a length of the plurality of temperature-sensitive optical sensor segments for a given point in time as a basis for calculating the measure of the blood flow in the artery, and (ii) tracking the 
However, the limitations of the interventional device includes an optical fiber having a plurality of temperature-sensitive optical sensor segments spatially distributed along a longitudinal extension of the optical fiber, the optical fiber can be positioned inside the artery and be in thermal contact with blood flowing in the artery, and such that the longitudinal extension of the optical fiber follows a longitudinal extension of the artery, delivering light to the optical fiber in the interventional device,  receiving light reflected from the optical fiber and generating a corresponding time varying output signal, translating the time varying reflected light into a set of temperatures corresponding to temperatures at respective positions of the plurality of temperature-sensitive optical sensor segments along the optical fiber responsive to a downstream flow of the bolus of blood over the plurality of temperature-sensitive optical sensor segments, wherein the translating the time varying reflected light includes spatially and temporally extracting the temperatures from the time varying output signal into a distributed temperature profile of the temperatures at the respective positions of the plurality of temperature-sensitive optical sensor segments along the optical fiber are not directly taught.
Jester teaches a similar system, including providing an interventional device including an optical fiber (see entire document, especially Figures 1-2, 10 and 11 elements 20, 14) having a .

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krivitski et al. (Krivitski, US 6,746,408) in view of Jester et al. (Jester, US 8,678,642) as applied to claim 1 above, and further in view of Gezari (US 4,212,298).
Regarding claim 4, the limitations are met by  Krivitski modified with the teaching of Jester, where Krivitski teaches the plurality of dilution sensors 36 are particularly applicable in conjunction with catheters having one port, a plurality ports, or a non volume indicator introduction such as the heating or cooling of the blood (see entire document, especially col. 6 lines 53-57), and Jester teaches the measurement unit is arranged to measure a spatially distributed temperature of the plurality of temperature-sensitive optical sensor segments at any frequency (see entire document, especially col. 13 lines 14-18 As will be appreciated by those skilled in the art, the temperature monitoring process 400 may be repeated at any desired time interval in order to continuously or periodically monitor, with or without temporal interpolation or extrapolation, temperature of a device), but is silent to the temperature changer being arranged to provide a modulation of cooling or heating of the local bolus of blood at a constant frequency.
Gezari teaches a thermodilution injector is presented in which a pneumatically powered piston operates the plunger of a syringe to deliver a measured amount of injectate in an accurately predetermined time period (see entire document, especially abstract), wherein such control allows for accurate application of injectate (see entire document, especially col. 4 lines 12-24 It is extremely important to note that the forward motion of piston 22, rod 24 and the plunger of the syringe will always be at a constant speed, repeatable for each cycle of injection, because of the constant operating pressure which is always present on the right side of piston 22 when the piston is being driven forward.  Thus, the injectate is always delivered at a constant flow rate and the elapsed time for injection will always be the same for each cycle of injection.  .

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krivitski et al. (Krivitski, US 6,746,408) in view of Jester et al. (Jester, US 8,678,642) as applied to claim 1 above, and further in view of Pacetti (US 2003/0120148).
Regarding claim 8, the limitations are met by Krivitski modified with the teaching of Jester, except the limitation of the interventional device (IVD) includes a guidewire in which the at least one optical fiber (FB) is arranged is not directly taught.
Pacetti teaches a MRI compatible guidewire with use with fiber optic (see entire document, especially title, abstract, Figure 1, [0047], [0003] A guide wire is positioned within an inner lumen of a dilatation catheter and then both are advanced through the guiding catheter to the distal end thereof. [0008] The present invention is directed to an intracorporeal device such as a guide wire which is safe, compatible and readily visible with MRI. [0012] Suitable materials for the non-conductive proximal section of the intracorporeal device include optical fibers). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of using a guidewire compatible with MRI measurements in order to allow for insertion of a catheter system while a patient is undergoing MRI without interfering with the MRI measurements.

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krivitski et al. (Krivitski, US 6,746,408) in view of Jester et al. (Jester, US 8,678,642) as applied to claim 9 above, and further in view of Farrell et al. (Farrell, US 2006/0126073).
Regarding claims 10-11, the limitations are met by  Krivitski modified with the teaching of Jester, where Jester teaches light from the light source is split into a first part delivered to the optical fiber in the interventional device by interferometer and using Bragg elements (see entire document, especially col. 11 lines 39-65), however, the limitations of light from the light source is split into a first part delivered to the optical fiber in the interventional device and into a second part applied to a wavelength measurement unit arranged to determine a measure of wavelength of the light from the light source, wherein the wavelength measurement unit comprises a gas cell, and a Mach Zehnder interferometer is not directly taught.
Farrell teaches a similar system tunable laser source which utilizes measuring wavelengths for fiber optic using reference points of gas cells and interferometers to split source light in place of Bragg elements providing reference points (see entire document, especially [0001] The invention relates to a displacement measuring interferometer system and method using a tunable laser that enables high accuracy, high measurement speed and ease of optics through a fibre optic delivery method. [0045] As the losses between the incident light and the received light are quite high this system will not act as a Fabry Perot cavity, but a Mach Zender interferometer. [0048] a gas cell is used as an optical reference and the wavelength of the fringe of the interferometer can be determined to better than 200 fm.  This provides an accuracy. [0052] Referencing of the wavelength scan can be obtained from a gas cell, Fabry Perot cavity, fibre Bragg grating or some other optical artefact can be used. claim 4). It would have been obvious to .

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krivitski et al. (Krivitski, US 6,746,408) in view of Jester et al. (Jester, US 8,678,642) as applied to claim 1 above, and further in view of Weijand et al. (Weijand, US 5,989,192).
Regarding claim 12, the limitations are met by Krivitski modified with the teaching of Jester, except the limitation of wherein the first processing algorithm includes spatially and temporally extracting the temperatures from the time varying output signal into a distributed temperature profile by a Fourier analysis of each temperature-sensitive optical sensor segments is not directly taught.
Weijand teaches a similar process where spatially resolving the output signal as a function of time from the measurement unit into a distributed temperature profile by means of Fourier analysis is completed (see entire document, especially col. 2 lines 27-36 In one embodiment, a Fast Fourier Transform (FFT) is carried out on each signal, and the time delay between the two signals which produces an optimum correlation is determined. In addition, such algorithm is admitted prior art in view of applicant specification as filed paragraph on page 5 line 26 “The first processing algorithm may comprise spatially resolving the output signal as a function of time from the measurement unit into a distributed temperature profile by means of Fourier analysis. Thus, such algorithm can be implemented using well-known algorithm components which can run on standard processing equipment in real-time. paragraph on page 10 line 25 “The transient differences in temperature result in localized changes in length along the .

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims filed 4/15/2021.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112, first paragraph, have been fully considered but are not persuasive. Applicant contends that the amendments to the claims directed to the algorithms solve the deficiencies of the written description of the application as filed. The examiner respectfully disagrees. The applicant has not addressed the deficiencies raised by the examiner, nor the issues raised by the Board by these amendments which appear to mirror arguments made by applicant in the various Briefs which were unpersuasive in establishing written description support for the claimed functional limitations at the Board. The rejections are respectfully maintained. 
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112, second paragraph have been fully considered and are partially persuasive due to the canceling of claim 3, however, the amendments raise new issues as presented above.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive. Applicant merely argues that the amended limitations are not taught in the art. The examiner respectfully disagrees as the art reasonably teaches the claimed results generated by the claimed algorithms. The rejections are respectfully maintained as presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacobson et al. (US 3,915,155) teaches thermodilution device in an artery, Magrini (US 4,153,048) teaches a thermodilution catheter for use in veins, arteries, blood vessels or the like. Tanabe et al. (US 4,841,981) teaches a catheter inserted in a pulmonary artery to measure cardiac output and blood flow by sensing temperature. Al-Ali (US 5,509,424) teaches a coil to measure arterial temperature changes to determine cardiac output. Curley et al. (US 5,954,659) teaches a fiber optic catheter system for temperature changes to calculate cardiac output.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791